Case 16-29448   Doc 73   Filed 11/10/20 Entered 11/10/20 12:15:38   Desc Main
                           Document     Page 1 of 8
Case 16-29448   Doc 73   Filed 11/10/20 Entered 11/10/20 12:15:38   Desc Main
                           Document     Page 2 of 8
Case 16-29448   Doc 73   Filed 11/10/20 Entered 11/10/20 12:15:38   Desc Main
                           Document     Page 3 of 8
Case 16-29448   Doc 73   Filed 11/10/20 Entered 11/10/20 12:15:38   Desc Main
                           Document     Page 4 of 8
Case 16-29448   Doc 73   Filed 11/10/20 Entered 11/10/20 12:15:38   Desc Main
                           Document     Page 5 of 8
Case 16-29448   Doc 73   Filed 11/10/20 Entered 11/10/20 12:15:38   Desc Main
                           Document     Page 6 of 8
Case 16-29448   Doc 73   Filed 11/10/20 Entered 11/10/20 12:15:38   Desc Main
                           Document     Page 7 of 8
Case 16-29448   Doc 73   Filed 11/10/20 Entered 11/10/20 12:15:38   Desc Main
                           Document     Page 8 of 8
